Long, J.
Plaintiff entered into a written contract with the defendant to teach the school of the district. The contract is as follows:
“ It is hereby agreed by and between school district No. 4 in the township of Bridgeport, county of Saginaw, State of Michigan, and Miss Hannah O’Leary, a legally qualified teacher, that said teacher is to teach, govern, and conduct the pupils of the public school of said district to the best of her ability; keep a register of the daily attendance and studies of each pupil belonging to the school, and such other records as the district board may require;make the report required by law; and endeavor to preserve in good condition and order the school-house, grounds, furniture, apparatus, and such other district property as may come under the immediate supervision of said teacher, — for a term of three school months, com*470mencing on the 21st day of September, A. D. 189G, for the sum of twenty-six dollars per school month, to be paid at the end of each month; and the said school district hereby agrees to give her a contract for the remaining five months of the school year if she gives satisfaction; and the said school district hereby agrees to keep the school-house in repair, to provide the necessary fuel and school register, and for the services of said teacher as prescribed above, well and duly performed, to pay said teacher the sum of twenty-six dollars per school month, at the end of each month, during a term of three months, commencing on the 21st day of September, 1896: Provided, that in case said teacher shall be legally dismissed from school, or shall have her certificate legally annulled by expiration or otherwise, then said.teacher shall not be entitled to compensation from and after such dismissal or annullment: Provided, further, that the wages of said teacher for the last month of the school term shall not be paid unless said teacher shall have made the report for the school term as required by law.”
At the time this contract was made, plaintiff held a third-grade certificate from the board of school examiners, which expired on March 28, 1897. She taught the school for the three months commencing September 21, 1896. At the end of that time the board hired another teacher, and advised plaintiff that her services were no longer required. This action was brought to recover what the plaintiff claims is her due under the contract. On the trial the court directed the jury that the contract was for eight months, and, if the board acted in bad faith in discharging her, she might recover for such part of the additional five months as would terminate on March 28, 1897, her certificate expiring at that time, and that she could not recover for services after that time.- The jury found a verdict in her favor, and defendant brings error.
The court was in error in construing the contract as one for eight months. The most that can be said of it is that it was a contract for three months, with an agreement that at the end of that time the board would “give her a contract for the remaining five months of the school year if she gives satisfaction.” At the end of the three months *471she was not a legally qualified teacher for the full five months thereafter, as her certificate extended only about three months thereafter. The school law provides that:
“No person shall be considered a qualified teacher within the meaning of this act, nor shall any school officer employ or contract with any person to teach in any of the public schools under the provisions of this act, who has not a certificate in force, granted by the board of school examiners or other lawful authority.” Act No. 147, Pub. Acts 1891, § 5, as amended by Act No. 34, Pub. Acts 1893, and Act No. 66, Pub. Acts 1895.
It appeared upon the trial that the board refused to enter into the five-months contract for the reason that the plaintiff had no certificate to teach that length of time. It is therefore evident that she was in no position to compel such action, and the court was in error in leaving the question of the motive of the board in discharging plaintiff to'' the jury. She had no contract for the five months, and was in no position to make one for that length of time. When the court directed- the jury that she might recover for that part of the five months ending March 28, 1897, he was making a new contract between the parties; that is, a contract for three months instead of five. There was • nothing in the case which warranted this. If the board was bound at all, it was to enter into a contract for five months. The plaintiff could not make such a contract, as she did not possess the necessary qualification therefor. The board was therefore released from - any obligations under this contract, even though it could have been enforced if the plaintiff had been qualified to make it, — a point which it is not necessary to determine here.
The judgment below must be set aside. No new trial will be awarded.
The other Justices concurred.